



EXHIBIT 10.1.1
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN ENTERPRISE FINANCIAL SERVICES CORP AND PETER F. BENOIST


THIS AMENDMENT to the Executive Agreement is made by and between Peter F.
Benoist (the “Executive”) and ENTERPRISE FINANCIAL SERVICES CORP, a Delaware
corporation, (“Company”) effective as of November 3, 2016 (the “Effective
Date”).


WHEREAS, the Company and Executive entered into a certain Executive Employment
Agreement between Company and Executive, dated effective as of May 1, 2008, as
amended by a certain First Amendment to Executive Employment Agreement, dated
December 19, 2008, an Amendment to Executive Employment Agreement, dated
effective as of March 25, 2013, an Amendment to Executive Employment Agreement,
dated effective February 4, 2014 and an Amendment to Executive Employment
Agreement dated effective as of October 29, 2015 (as so amended, the “Original
Agreement”); and


WHEREAS, Company and Executive have mutually agreed to amend the Original
Agreement;


NOW, THEREFORE, the Original Agreement is amended and restated as follows:


1.    Section 2.1 of the Original Agreement is hereby amended and restated to
read in its entirety as follows:


2.1 Term. Except as otherwise provided herein, the initial term of Executive’s
employment shall be for a period commencing on the Effective Date and ending on
December 31, 2017 (the “Initial Term”). The term of Executive’s employment shall
be automatically extended for successive one (1) year periods beginning on
January 1 and ending on December 31 (each a “Renewal Term”) upon the same
provisions for Base Salary and Targeted Bonus (as provided below) unless either
the Company or Executive provides written notice (“Non-Renewal Notice”) to the
other party at least ninety (90) days prior to the expiration of the Initial
Term or then current Renewal Term, as applicable, that the term of this
Agreement will not be renewed. The term during which Executive is an employee of
the Company, including any Renewal Term, is referred to as the “Employment
Term.” Notwithstanding the foregoing, the Employment Term will end immediately
on the effective date of the Company’s appointment of a successor Chief
Executive Officer, and upon the occurrence of such event Executive and the
Company shall enter into a Retirement and Consulting Agreement (the “Consulting
Agreement”), substantially in the form set forth as Exhibit A hereto. The
obligations of Executive under Sections 7, 8 and 9 of this Agreement shall
survive the termination of Executive’s employment with the Company and its
Affiliates.


3.    Except as expressly amended pursuant to this Amendment, the Original
Agreement shall continue in full force and effect without modification.


4.    Capitalized terms not defined herein shall have the meaning given them in
the Original Agreement unless the context clearly and unambiguously requires
otherwise.


IN WITNESS WHEREOF, the undersigned have executed this Amendment on the
Effective Date.





--------------------------------------------------------------------------------







            
ENTERPRISE FINANCIAL SERVICES CORP
 
By: /s/ John S. Eulich
Name: John S. Eulich
Title: Chairman of the Board
 
EXECUTIVE
 
/s/ Peter F. Benoist
    Peter F. Benoist








--------------------------------------------------------------------------------






EXHIBIT A


ENTERPRISE FINANCIAL SERVICES CORP
RETIREMENT AND CONSULTING AGREEMENT


This RETIREMENT AND CONSULTING AGREEMENT (the “Agreement”) is entered into by
and between ENTERPRISE FINANCIAL SERVICES CORP, a Delaware Corporation (together
with its Affiliates, the “Company”) and Peter F. Benoist (the “Executive”),
effective as of __________ (the “Effective Date”).


WHEREAS, Executive currently serves as President and Chief Executive Officer of
the Company, and a member of the Company’s Board of Directors (“Board”);


WHEREAS, Executive has expressed his intention to retire from employment with
the Company, effective as of the Effective Date;


WHEREAS, the Company desires to engage Executive as a consultant to provide such
advice as may be reasonably requested by the Company’s Chief Executive Officer;
and


WHEREAS, Executive desires to provide consulting services to the Company under
the terms and conditions hereinafter set forth;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:


1.    Resignation. Effective on the Effective Date, Executive shall resign from
his position as President and Chief Executive Officer of the Company and shall
cease to be an employee of the Company.


2.    Board Membership. Effective on the Effective Date, Executive shall resign
from his position as a member of the Board of the Company.


3.    Benefit Plans. As of the Effective Date, Executive’s participation in any
employee welfare benefit plan, retirement plan, deferred compensation
arrangement, equity plan, incentive plan or other benefit shall terminate in
accordance with the terms thereunder and Executive shall be treated as any
similarly situated former employee unless otherwise specifically provided
herein.


a.    The Company shall pay Executive a single lump sum equal to the aggregate
amount of COBRA health insurance premiums for the Consulting Period (as defined
below), based on the Executive’s coverage elections in effect immediately prior
to the Effective Date promptly after the Effective Date, but in any event such
payment shall be made no later than 2 ½ months following the end of the calendar
year in which Executive retires. If the Company determines that the payment
provided by this section is taxable, the payment will be grossed-up so that the
net amount received by Executive, after subtraction of all taxes applicable to
the payment plus the gross-up amount, will equal the aggregate amount of COBRA
health insurance premiums for the Consulting Period.


b.    Executive will be eligible to receive an annual incentive for 2017 under
the Company’s Annual Incentive Plan, based on actual performance of the Company
in 2017 relative to Company objectives established under such Annual Incentive
Plan. The annual incentive shall be payable in a single lump sum at the same
time that payments are made to other participants in the Company’s Annual
Incentive Plan for the fiscal year pursuant to the terms of the plan.


c.    All shares of restricted stock issued to Executive on May 8, 2013 that, as
of the Effective Date, have not vested shall, as of the Effective Date, become
immediately 100% vested in accordance with the terms and conditions of the award
agreements and the Enterprise Financial Services Corp 2002 Stock Incentive Plan.







--------------------------------------------------------------------------------





d.    Awards to Executive under the Company’s Long-Term Incentive Plan with
grant dates of February 17, 2015 and January 27, 2016 respectively, shall
continue to accrue and be paid out under the terms of such plan without regard
to the requirement that the Executive be employed on the Award Date. To the
extent not already vested, the grant under the Company’s Long-Term Incentive
Plan for the 2014-2016 performance period shall immediately become 100% vested
as of the Effective Date and paid in accordance with the terms of the existing
award.
        
e.    To the extent convertible under the applicable plans, Executive shall have
the right to convert the term life insurance coverages and supplemental
disability income insurance in place as of the Effective Date.


4.    Consulting Services. Subject to the terms and provisions of this
Agreement, Executive shall provide such advice as may be reasonably requested by
the Company’s Chief Executive Officer, commensurate with his status and
experience, for a period commencing on the Effective Date and ending on the
later of (i) the date that is six months from the Effective Date or (ii)
December 31, 2017 (the “Consulting Period”). The parties acknowledge and agree
that the Executive’s fulfillment of his obligations to the Company hereunder
will require the Executive to be available to provide services for up to 20
hours per week on average.


5.    Compensation. With respect to the consulting services rendered under this
Agreement, Executive shall receive an annualized amount of $[base salary in
effect on the Effective Date], payable in bi-weekly installments of $__________,
with the first payment commencing on __________; provided Executive fulfills all
assigned duties and complies with the terms of this Agreement. The Company will
also reimburse Executive for reasonable expenses incurred in connection with
providing consulting services hereunder, such reimbursement to be made promptly
following the Company’s review of expense reports documented by Executive in
accordance with Company policies and procedures. In no event will such
reimbursements be made later than the last day of the taxable year following the
year in which the expenses were incurred.


6.    Taxes. Executive agrees that as an independent contractor, he is solely
responsible for the reporting and payment of all federal, state and local taxes,
of any type whatsoever, from any compensation arising from his consulting
services.


7.    Attorney Review; Time for Execution; Revocation; Acknowledgements. The
Company hereby advises Executive to consult with an attorney prior to executing
this Agreement. The Executive shall be entitled to reimbursement of reasonable
attorney’s fees in connection with the review and execution of this Agreement.


8.    Release. The rights, privileges, benefits and compensation (“Benefits”)
provided pursuant to this Agreement shall be conditioned upon Executive’s timely
execution after the Effective Date of the release attached hereto as Exhibit A,
which has become effective and irrevocable in accordance with its terms. In the
event Executive fails to timely execute and submit the required release or if
the Executive subsequently revokes the release, or revokes acceptance of this
Agreement, the Company shall have no obligation to provide any part of the
Benefits described in this Agreement and may enforce its right to recover any
Benefits provided to Executive under this Agreement.


9.    Restrictive Covenants.


a.    Executive agrees that, during the Consulting Period and for a period of
one year following any termination thereof, Executive shall not, without the
prior written consent of the Company, directly or indirectly, own, manage,
operate, control, be connected with as an officer, employee, partner, consultant
or otherwise, or otherwise engage or participate in (except as an employee of,
or a consultant for, the Company, or its Affiliates) any Person engaged in the
operation, ownership or management of a bank, trust company, wealth management
or financial services business within the Metropolitan Statistical Areas of St.
Louis, Kansas City, Phoenix or any other city in which the Company or any of its
Affiliates has an office at the time of such termination. Notwithstanding the
foregoing, the ownership by Executive of less than 1% of any class of the
outstanding capital stock of any corporation conducting such a competitive
business which is regularly traded on a national securities exchange or in the
over-the-counter market shall not be a violation of the foregoing covenant.







--------------------------------------------------------------------------------





b.    Executive agrees that, during the Consulting Period and for a period of
one year following any termination thereof, Executive shall not, except on
behalf of or with the prior written consent of the Company, directly or
indirectly, entice or induce, or attempt to entice or induce, any employee of
the Company or any of its Affiliates to leave such employ, or employ any such
person in any business similar to or in competition with that of the Company.
Executive hereby acknowledges and agrees that the provisions set forth in this
subsection 9.b constitute a reasonable restriction on his ability to compete
with the Company. The foregoing notwithstanding, this restriction will not apply
to Executive’s current Corporate Secretary and Assistant.


c.    As used herein, "Protected Customer" means (i) any Person or its/his/her
Affiliate for whom the Company or any of its Affiliates has provided wealth
management, investment, banking, trust, insurance or other financial services
during a period of one (1) year prior to the termination of this Agreement or
(ii) any Person or its/his/her Affiliate whom the Company or any of its
Affiliates had made a proposal to provide wealth management, investment,
banking, trust, insurance or other financial services at any time within six (6)
months preceding the termination of this Agreement.


d.    As used herein, "Non-Solicitation Period" means the Consulting Period and
a period of two (2) years following the date of termination thereof.


e.    During the Non-Solicitation Period, Executive shall not, directly or
indirectly, whether alone or in association, or combination with any other
Person, or as an officer, director, shareholder, member, manager, employee,
agent, independent contractor, consultant, advisor, joint-venturer, partner or
otherwise, and whether or not for pecuniary benefit:


i.    solicit, take away, attempt to take away, divert, or attempt to divert any
Protected Customer from the Company or its Affiliates; or


ii.    induce, attempt to induce or aid any Person in inducing any Protected
Customer to cease doing business with the Company or any of its Affiliates, or
in any way interfere with the relationship between any Protected Customer and
the Company or any or its Affiliates.


f.    During the Non-Solicitation Period, Executive shall not be employed by or
act as a consultant for any Person which directly, or through any of its
Affiliates, solicits, takes away, attempts to take away, diverts, or attempts to
divert any Protected Customer from the Company or any of its Affiliates. Before
Executive becomes employed by or becomes a consultant for a Person during a
Non-Solicitation Period, Executive shall inform such Person of the provisions of
this Section 9.f and shall cause such Person to sign a document acknowledging
this provision and agreeing with the Company, on behalf of itself and its
Affiliates, to abide to the terms of such obligation to not solicit, take away,
attempt to take away divert or attempt to divert any Protected Customer, and
deliver such document to the Company.


g.    The parties hereto agree that, in the event a court of competent
jurisdiction shall determine that the geographical or durational elements of
this covenant are unenforceable, such determination shall not render the entire
covenant unenforceable. Rather, the excessive aspects of the covenant shall be
reduced to the threshold which is enforceable, and the remaining aspects shall
not be affected thereby.


h.    Executive acknowledges that the extent of damages to the Company from a
breach of Section 9 of this Agreement would not be readily quantifiable or
ascertainable, that monetary damages would be inadequate to make the Company
whole in case of such a breach, and that there is not and would not be an
adequate remedy at law for such a breach. Therefore, Executive specifically
agrees that the Company is entitled to injunctive or other equitable relief
(without any requirement to post any bond or other security) from a breach of
Section 9 of this Agreement, and hereby waives and covenants not to assert
against a prayer for such relief that there exists an adequate remedy at law, in
monetary damages or otherwise.







--------------------------------------------------------------------------------





10.    Duty to Defend and Indemnify. Company agrees to defend and indemnify
Executive with respect to any legal claims arising out of Executive’s proper
exercising of his duties on behalf of the Company and shall continue to include
Executive as a scheduled Executive, Employee and/or Covered Person on all
Directors and Officers Policies and Employment Liability Policies during the
Consulting Period.


11.    Severability. The provisions of this Agreement are fully severable.
Therefore, if any provision of this Agreement is for any reason determined to be
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability will not affect the validity or enforceability of any of the
remaining provisions. Furthermore, any invalid or unenforceable provisions shall
be modified or restricted to the extent and in the manner necessary to render
the same valid and enforceable, or, if such provision cannot under any
circumstances be modified or restricted, it shall be excised from the Agreement
without affecting the validity or enforceability of any of the remaining
provisions.


12.    Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive with respect to the subject matters of this
Agreement and supersedes all prior negotiations and agreements, whether written
or oral. This Agreement may not be altered or amended except by a written
document executed by both parties. Executive represents and acknowledges that in
executing this Agreement he has not relied upon any representation or statement
not set forth herein made by the Company or any of its affiliates, agents,
representatives, or attorneys, with regard to the subject matters, basis or
effect of this Agreement, the Company, its business or its stock, or any other
matter.


13.    Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Executive and his personal and legal representatives,
heirs, devisees, executors, successors, and assigns, and the Company and its
successors and assigns. Notwithstanding the foregoing, this Agreement, including
the obligations, rights and benefits hereunder, may not be assigned to any party
by Executive.


14.    Paragraph Headings. Paragraph headings herein are for convenience and
reference only and in no way define, limit or enlarge the rights and obligations
of the parties under this Agreement.


15.    Governing Law and Venue. This Agreement and any amendments to this
Agreement shall be construed and interpreted in accordance with the laws of the
State of Missouri, without regard to conflicts of law principles, except to the
extent preempted by Federal law. In the event of litigation arising out of or in
connection with this Agreement, the parties hereto agree to submit to the
jurisdiction of Federal and state courts located in the state of Missouri.


16.    Notice. All notices, requests and demands to or upon the respective
parties hereto shall be sent by hand, certified mail, overnight air courier
service, in each case with all applicable charges paid or otherwise provided
for, addressed as follows, or to such other address as may hereafter be
designated in writing by the respective parties hereto:


To Company:
To Executive:
Enterprise Financial Services Corp
At his current residential address on file with
150 North Meramec
the Company.
Clayton, Missouri 63105
 
Attention: President and Corporate Secretary
 



17.    Certain Definitions. As used herein, the following definitions shall
apply:


“Affiliate” with respect to any person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including but not limited to a
Subsidiary of the first Person, a Person of which the first Person is a
Subsidiary, or another Subsidiary of a Person of which the first Person is also
a Subsidiary.





--------------------------------------------------------------------------------







“Control” with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.


“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust business trust, governmental authority
or other entity.


“Subsidiary” with respect to any Person, means each corporation or other Person
in which the first Person owns or Controls, directly or indirectly, capital
stock or other ownership interests representing 50% or more of the combined
voting power of the outstanding voting stock or other ownership interests of
such corporation or other Person.
        
IN WITNESS WHEREOF, the undersigned have executed this Retirement and Consulting
Agreement on the date(s) identified below.


ENTERPRISE FINANCIAL SERVICES CORP
EXECUTIVE
 
 
 
Name:
Date:
Date:










--------------------------------------------------------------------------------







EXHIBIT A


SETTLEMENT AGREEMENT AND GENERAL RELEASE


This Settlement Agreement and General Release (the “Agreement”) is made and
entered into on the date last below written by and between ENTERPRISE FINANCIAL
SERVICES CORP, a Delaware corporation (the “Company”), the principal business
address of which is 150 North Meramec Avenue, St. Louis, MO 63105, and Peter F.
Benoist (“Executive”).


WHEREAS, Executive was employed by the Company on _________________; and


WHEREAS, Executive is currently employed as President and Chief Executive
Officer of the Company; and


WHEREAS, the Company and Executive desire to sever the employment relationship
between them in a manner mutually beneficial to both parties,


NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and promises set forth herein, the adequacy of which is acknowledged
by each of the parties, it is hereby agreed as follows.


Termination of Employment


Executive’s employment with the Company shall terminate effective as of
__________ (“Termination Date”). This Agreement shall be effective as of the
eighth day following the date on which it is executed by Executive without
Executive having exercised his/her revocation right described below (the
“Effective Date”). This Agreement must be executed after the Termination Date
and returned to the Company by __________ to be effective. The Company and
Executive agree that nothing contained in this Agreement is an admission by any
party hereto of any wrongdoing, either in violation of an applicable law or
otherwise, and that nothing in this Agreement is to be construed as such by any
person.


The Company shall provide the rights, privileges, benefits and compensation to
Executive (the “Benefits”) as set forth in the Enterprise Financial Services
Corp Retirement and Consulting Agreement, entered by and between Company and
Executive, effective __________.


Non-Disparagement


Executive agrees that Executive will not, at any time after the date hereof,
make any statement or take or omit to take any action, the effect of which is to
criticize or otherwise disparage in any way the Company or any of its
management, directors, employees, agents, attorneys, shareholders, clients,
personal representatives, or assigns. Executive further agrees that Executive
will not interfere in any manner with the business of the Company or its
management, directors, employees or shareholders. The Company agrees that it
will not, at any time after the date hereof, make any statement or take or omit
to take any action, the effect of which is to criticize or otherwise disparage
in any way Executive and will not contest Executive’s claim for unemployment
benefits.


General Release


Executive, in consideration of the Benefits, and with the intent of binding
Executive, Executive’s heirs, personal representatives, administrators,
successors, and assigns, hereby releases, acquits and forever discharges the
Company and all its present, former, and future officers, directors, employees,
agents, attorneys, divisions, subsidiaries, predecessors, successors, related
companies, shareholders, partners, and members of all of them, personal
representatives, and assigns (“Released Parties”), from and against any and all
claims, charges, demands, rights of action, liabilities (including attorneys’
fees and costs actually incurred), judgments, jury verdicts, or lawsuits arising
on or before the Effective Date, including but not limited to: (l) any and all
claims relating to alleged discrimination





--------------------------------------------------------------------------------





or otherwise relating to terms and conditions of Executive’s employment,
including but not limited to, any and all actions arising under Title VII, the
Age Discrimination in Employment Act, the Missouri Human Rights Act, 42 U.S.C.
§1981, COBRA, The Older Workers’ Benefit Protection Act (OWBPA), Employment
Retirement Income Security Act (ERISA), Family Medical Leave Act (FMLA), Fair
Labor Standard Act (FLSA), Missouri Workers’ Compensation Act, the Americans
with Disabilities Act, the Genetic Information Non-Discrimination Act (GINA),
and any and all other local State or Federal laws or regulations; (2) any and
all actions for breach of contract, violation of public policy, promissory
estoppel, fraud, negligence, wrongful or retaliatory discharge, defamation,
intentional infliction of emotional distress, and/or other personal or business
injury; (3) any and all rights to or claims for compensation (including, but not
limited to, salary, severance pay, paid time off pay, bonuses, incentives,
pension, insurance, or any other employment or fringe benefits or compensation
of any kind whatsoever) except as provided for in this Agreement, rights to or
claims for liquidated damages, rights to or claims for reinstatement, rights to
or claims for contract, compensatory, exemplary or punitive damages, rights to
or claims for injunctive relief, rights to or claims for front pay, rights to or
claims for expenses, costs, or attorneys’ fees; (4) any and all claims under any
and all employment agreements or offer letters Executive has had with or
received from the Company; and (5) any and all claims for losses or damages of
whatsoever kind or nature which Executive now has or has ever had, both known or
unknown, against the Company and/or all its present, former and future officers,
directors, employees, agents, attorneys, divisions, subsidiaries, predecessors,
successors, related companies, administrators, personal representatives, and
assigns. Executive hereby expressly waives the benefit of any statute or rule of
law, which, if applied to this Agreement, would otherwise exclude from its
binding effect any claims not now known by Executive to exist. Executive further
acknowledges, understands and agrees that any claims Executive may have against
the Company as expressed above are hereby released and waived for all purposes
and all times.


Executive further explicitly waives all required notices under any state or
federal WARN act, all rights to future employment with the Company, and agrees
not to apply for employment with the Company. This release expressly extends to
all claims based on the present and future effects of past acts of the Company.


Executive further agrees that neither he nor any person, organization or any
other entity acting on his behalf has filed or will file, claim or sue, or cause
or permit to be filed, any other complaints, claim or grievance against the
Company at any time hereafter involving any matter occurring in the past up to
the date of this Agreement. In the event that any such claim, cause or suit is
filed and Executive fails to withdraw or cause to be withdrawn such claim, cause
or suit within thirty (30) days of receiving written notice from Company,
Executive agrees that the Company’s obligation to provide the Benefits referred
to herein shall terminate immediately, and Executive shall (i) repay to the
Company any Benefits provided; (ii) pay all costs incurred by the Company,
including reasonable attorneys’ fees, in defending against such a claim; and
(iii) pay all other damages awarded by a court of competent jurisdiction.


This Agreement shall not limit, in any way, Executive’s right to file a charge
or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the Securities and Exchange Commission or any
other administrative agency to the extent that applicable law requires that
Executive be permitted to do so. Executive agrees that Executive has waived
Executive’s right to monetary or other recovery from any claim pursued with the
Equal Employment Opportunity Commission on Executive’s behalf arising out of or
related to Executive’s employment with and/or separation from employment with
the Company.


Nothing in this Agreement shall be construed to mean that Executive is waiving
or releasing claims to enforce this Agreement, including, but not limited to,
Executive’s right to the Benefits, claims for workers’ compensation benefits,
claims for unemployment benefits, claims for any vested benefits owed to
Executive, claims for any vested rights Executive may have under any retirement
plan of the Company, claims for rights under COBRA or claims arising after the
date Executive executes this Agreement.


Executive understands and agrees that the General Release above applies to and
includes all known, suspected, unknown or unsuspected claims, consequences or
results.


Executive represents and warrants that, to the best of Executive’s knowledge,
Executive possesses no federal or state leave claims, Fair Labor Standards Act
(“FLSA”) claims, or workers’ compensation claims against the Released





--------------------------------------------------------------------------------





Parties. Executive further represents and warrants that Executive has received
any and all compensation pursuant to state and federal wage and hour laws and
any and all leave pursuant to the FMLA or any other federal or state law to
which Executive may have been entitled as an employee of the Company, and that
Executive is not currently aware of any facts or circumstances constituting a
violation of any federal or state leave laws, the FLSA, or of any workers’
compensation statute.


Age Claim Waiver


Executive understands that there is included within the release given by
Executive in the immediately preceding section a release and waiver of all
rights and claims Executive may have under the Age Discrimination in Employment
Act, 29 U.S.C. §621 et seq. (the “ADEA”). In order to comply with the Act, the
Company hereby advises Executive as follows:


(a)    Executive has the right, and is encouraged to, consult with an attorney
prior to executing this Agreement.


(b)    The waiver and release of rights and claims under the ADEA pertains only
to rights and claims arising on or before the Effective Date of this Agreement,
but not to rights and claims under the ADEA that arise after the Effective Date
of this Agreement.


(c)    Executive shall have a period of more than twenty-one (21) days after the
date on which this Agreement is delivered to Executive to consider whether or
not to execute it. Executive acknowledges receipt of this Agreement on
____________.


(d)    Notwithstanding any other provisions hereof, this Agreement shall not
become effective until 7 days have passed following the date on which it is
executed by Executive. During said 7-day period, Executive may revoke this
Agreement by notice in writing to the Company, in which case this Agreement
shall be null and void and unenforceable by either party and Executive shall not
be entitled to receive the Benefits from the Company. Notice pursuant to this
section shall be directed to Loren White, 1281 North Warson Road, St. Louis, MO
63132.


(e)    If Executive revokes acceptance of this Agreement, the Company shall have
no obligation to pay any part of the Benefits described in this Agreement.


(f)    Executive confirms that this Agreement is written in a manner calculated
to be understood, and that Executive understands the intended effect of each and
every provision of this Agreement.


(g)    Executive has had a reasonable amount of time to consider the terms of
this Agreement.


(h)    Executive has decided to accept this Agreement knowingly, voluntarily and
without duress or coercion of any kind.


Confidentiality


As a material inducement to entering into this Agreement, both parties represent
and agree that they will keep the terms, amount and fact of this Agreement
completely confidential, and will not disclose to any third party the terms and
conditions of this Agreement except as may be necessary to establish or assert
rights hereunder or as may be required by law or applicable regulation;
provided, however, that any party may, on a confidential basis, disclose this
Agreement to that party’s spouse, accountants, attorneys, and financial
advisors.


Nondisclosure


Except as otherwise provided herein, Executive will not, except as authorized by
the Company in writing or as required by any law, rule or regulation after
providing prior written notice to the Company within sufficient time





--------------------------------------------------------------------------------





for the Company to object to production or disclosure or quash subpoenas related
to the same, during or at any time after the Termination Date, directly or
indirectly, use for Executive’s benefit or for the benefit of others, or
disclose, communicate, divulge, furnish to, or convey to any other person, firm,
or company, any secret or confidential information, knowledge or data of the
Company or that of third parties obtained by Executive during the period of
Executive’s employment with the Company, and such information, knowledge or data
includes, without limitation, the following: (1) secret or confidential matters
of a technical nature such as, but not limited to, methods, know-how,
formulations, compositions, processes, computer programs, and similar items or
research projects involving such items, (2) secret or confidential matters of a
business nature such as, but not limited to, marketing policies or strategies,
(3) secret or confidential matters pertaining to future developments such as,
but not limited to, research and development or future marketing or
merchandising; (4) the Company’s Trade Secrets; and (5) the personal or business
financial information of the Company’s customers. Notwithstanding anything in
this Agreement to the contrary, nothing in this Agreement prohibits Executive
from reporting possible violations of federal law or regulation to the
Securities and Exchange Commission or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation
(including pursuant to Rule 21F under the Securities Exchange Act of 1934)
without notice to the Company.


Return of Property


Any documents in any way related to the Company and/or its customers or
prospective customers shall be and remain the sole and exclusive property of the
Company (“Company Documents”) and any Company Documents in the possession of
Executive, except those that the Company deems necessary for Executive to carry
out Executive’s consulting duties, will be returned to the Company on the
Termination Date or such other date as may be requested by the Company. The term
“document” is used in the broadest sense and includes, but is not limited to
meaning, any writing or recording, graphic or other matter, whether produced,
reproduced or stored on any medium. Executive agrees that the return of all
Company Property is one of the conditions precedent to the Company’s obligations
under this Agreement.


General Provisions


Entire Agreement, Amendments. The provisions hereof constitute the entire and
only Agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, commitments, representations, understandings, or
negotiations, oral or written, and all other communications relating to the
subject matter hereof. No amendment or modification of any provision of this
Agreement will be effective unless set forth in a document that purports to
amend this Agreement and is executed by all parties hereto.


Acknowledgement. Executive acknowledges that Executive has read this entire
Agreement and fully understands its terms and conditions; that Executive was
advised to obtain legal counsel and/or representation to review this Agreement
and that Executive has done so; that Executive may revoke this Agreement by
written notice to Employer within seven (7) days after the last signature
hereon; that no other representations have been made to Executive other than
those contained herein; and that Executive enters into this Agreement of
Executive’s own free will and choice with no undue influence, fraud, pressure,
duress, or coercion by Employer.


Binding Effect; Third Party Beneficiaries. This Agreement shall inure to the
benefit of and shall be binding upon the parties hereto and their respective
heirs, legal representatives, successors, and assigns. Except as expressly set
forth herein, this Agreement is not intended to confer any rights or remedies
upon any other person or entity.


Assignment. Neither party shall sell, transfer, assign, nor subcontract any
right or obligation hereunder except as expressly provided herein without the
prior written consent of each other party. Any act in derogation of the
foregoing shall be null and void.


Governing Law. The validity, construction, and performance of this Agreement
shall be governed by and in accordance with the internal laws of the State of
Missouri.







--------------------------------------------------------------------------------





Waivers. No waiver by any party hereto of any condition or provision of this
Agreement to be performed by another party shall be valid unless in writing, and
no such valid waiver shall be deemed a waiver of any similar or dissimilar
provisions or conditions contained in this Agreement at the same or at any prior
or subsequent time.


Notice. All notices provided for in this Agreement shall be in writing and shall
be given either (i) by actual delivery of the notice to the party entitled
thereto or (ii) by depositing the same with the United States Postal Service,
certified mail, return receipt requested, postage prepaid, to the address of the
party entitled thereto. The notice shall be deemed to have been received in case
(i) on the date of its actual receipt by the party entitled thereto and, in case
(ii), two days after the date of its deposit with the United States Postal
Service.


Severability. The terms and conditions of this Agreement are severable, and if
any provision hereof is found to be in violation or contravention of law, such
provision shall, to the extent so found, be deemed not to be a part of this
Agreement, and the remainder of this Agreement shall remain in full force and
effect.


Specific Performance. Executive specifically agrees that the Company shall be
entitled to obtain specific performance and may sue in any court of competent
jurisdiction to enjoin any breach, threatened or actual, of the covenants and
promises contained in that Section of this Agreement and shall be entitled; and
that, in connection with any such litigation, the Company may also sue to obtain
damages for default under or breach of the provision of any of said Section.


Costs and Expenses. If either party shall commence a proceeding against the
other to enforce and/or recover damages for breach of this Agreement, the
prevailing party in such proceeding shall be entitled to recover from the other
party all reasonable costs, attorneys’ fees and expenses of enforcement and
collection of any and all remedies and damages, or all reasonable costs,
attorneys’ fees and expenses of defense, as the case may be.


Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.


COMPANY:
ENTERPRISE FINANCIAL SERVICES CORP
 
 
 
By:
 
Print Name:
 
Date:
 
 
EXECUTIVE:
 
 
 
 
Signature:
 
Date:






